94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George F. MATHEWS, Plaintiff-Appellant,v.Shirley S. CHATER,* Commissioner, SocialSecurity Administration, Defendant-Appellee.
No. 94-55906.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.**Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM***


2
George F. Mathews appeals pro se the district court's summary judgment in favor of the Commissioner in Mathews's action seeking disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 423.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse and remand.


3
In order to obtain judicial review of the final decision of the Commissioner, a plaintiff must commence a civil action in the district court within sixty days of the mailing of the decision.  See 42 U.S.C. § 405(g).


4
Here, the Appeals Council of the Social Security Administration issued its decision on June 1, 1992.  Because Mathews did not file his complaint until February 25, 1993, his action was untimely and the district court lacked jurisdiction.  See id.   Accordingly, we remand to the district court with instructions to dismiss Mathews's complaint for lack of jurisdiction.


5
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Mathews's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


***
 Pursuant to section 106(d) of the Social Security Independence and Program Improvements Act of 1994, Pub.L. No. 103-296, Shirley S. Chater, the Commissioner of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant